          Case 3:20-cv-00910-BGS Document 4 Filed 06/04/20 PageID.15 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   LANDON WILLIAM HASTIE-                                Case No.: 20-cv-0910-BGS
     SANDERS,
12
                                          Plaintiff,       ORDER GRANTING MOTION FOR
13                                                         LEAVE TO PROCEED IN FORMA
     v.                                                    PAUPERIS
14
     ANDREW SAUL, Commissioner of
15                                                         [ECF No. 2]
     Social Security,
16                                      Defendant.
17
18
19           On May 15, 2020, Plaintiff LANDON WILLIAM HASTIE-SANDERS filed a
20   Complaint seeking judicial review of a decision by the Commissioner of Social Security
21   denying his application for disability benefits. (ECF No. 1.) Plaintiff has not paid the civil
22   filing fee required to commence this action. Before this Court is a Motion to Proceed In
23   Forma Pauperis (“IFP”) filed by Plaintiff. (ECF No. 2.)
24           All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for a writ of habeas corpus, must pay a filing fee. 28
26   U.S.C. § 1915(a); see 28 U.S.C. § 1914(a) (requiring a party instituting a civil action to
27   pay a filing fee of $350 as well as a $50 administrative fee). An action may proceed despite
28   a plaintiff’s failure to prepay the entire fee only if he is granted leave to proceed IFP

                                                       1
                                                                                        20-cv-0910-BGS
        Case 3:20-cv-00910-BGS Document 4 Filed 06/04/20 PageID.16 Page 2 of 3



 1   pursuant to 28 U.S.C. § 1915(a), which states:
 2           [A]ny court of the United States may authorize the commencement,
             prosecution or defense of any suit, action or proceeding . . . without
 3
             prepayment of fees or security therefor, by a person who submits an affidavit
 4           that includes a statement of all assets such [person] possesses that the person
             is unable to pay such fees or give security therefor.
 5
 6           28 U.S.C. § 1915(a)(1). The determination of indigency falls within the district
 7   court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991),
 8   reversed on other grounds by, 506 U.S. 194 (1993) (“Section 1915 typically requires the
 9   reviewing court to exercise its sound discretion in determining whether the affiant has
10   satisfied the statute’s requirement of indigency.”).
11           A party need not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont
12   de Nemours & Co., 335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP
13   status must allege poverty ‘with some particularity, definiteness, and certainty.’”
14   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing United States v.
15   McQuade, 647 f.3D 938, 940 (9th Cir. 1981). “An affidavit in support of an IFP
16   application is sufficient where it alleges that the affiant cannot pay the court costs and
17   still afford the necessitates of life.” Id. “But, the same even-handed care must be
18   employed to assure that federal funds are not squandered to underwrite, at public
19   expense, either frivolous claims or the remonstrances of a suitor who is financially able,
20   in whole or in part, to pull his own oar.” Temple v. Ellerthorp, 586 F. Supp. 848, 850 (D.
21   R.I.)
22           Here, Plaintiff has filed an affidavit stating that his total monthly income has been
23   $650, but he does not anticipate any income in the next month. (ECF No. 2 at 1-2.) He
24   does not identify any other assets. (Id. at 2-3.) Based on the information provided, the
25   Court finds that Plaintiff is unable to pay the required filing fee. See, e.g., Jefferson, 277
26   F.2d at 725 (“One need not be absolutely destitute to obtain [the] benefits of the in forma
27   pauperis statute.”); Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (noting
28   “there is no formula set forth by statute, regulation, or case law to determine when someone

                                                    2
                                                                                      20-cv-0910-BGS
        Case 3:20-cv-00910-BGS Document 4 Filed 06/04/20 PageID.17 Page 3 of 3



 1   is poor enough to earn IFP status,” but, “[w]hatever the standard, $350 is a lot of money to
 2   many millions of Americans”). Accordingly, the Court GRANTS Plaintiff’s Motion to
 3   Proceed IFP (ECF No. 2).
 4         In light of the Court’s ruling on the IFP motion, IT IS FURTHER ORDERED:
 5         1.     The United States Marshal shall serve a copy of the Complaint filed on May
 6   15, 2020 and an accompanying summons upon Defendant as directed by Plaintiff on U.S.
 7   Marshal Form 285. All costs of service shall be advanced by the United States.
 8         2.     Plaintiff shall serve upon Defendant, or, if appearance has been entered by
 9   counsel, upon Defendant’s counsel, a copy of every further pleading or document
10   submitted for consideration of the Court. Plaintiff shall include with the original paper to
11   be filed with the Clerk of Court a certificate stating the manner in which a true and correct
12   copy of any document was served on Defendant or Defendant’s counsel and the date of
13   service. Any paper received by a District Judge or Magistrate Judge that has not been filed
14   with the Clerk or that fails to include a Certificate of Service will be disregarded.
15         IT IS SO ORDERED.
16   Dated: June 4, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                      20-cv-0910-BGS
